United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 17, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-61096
                         Summary Calendar



LYDIA SORIANO KANNO,

                                              Petitioner,

versus


ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                              Respondent.


                       --------------------
           Appeal from the Board of Immigration Appeals
                          (A-78-317-711)
                       --------------------


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Petitioner, Lydia Soriano Kanno, petitions this court to

review the August 3, 2004 order entered by the Board of

Immigration Appeals (BIA) that affirmed the immigration judge’s

determination that Kanno is subject to removal from the United

States and denied her request for additional delay to pursue

applications for adjustments of status and withholding of

removal.   A petition for judicial review to delay a decision of

the BIA must be filed not later than thirty days after the date


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-61096
                                  -2-

of the final order of removal.    In the instant case, Kanno did

not file a petition for review by this court of the order the BIA

entered on August 3, 2004.    Consequently this court has no

jurisdiction to review the decision of the BIA reflected in the

August 3, 2004 order.

     On September 3, 2004, Kanno filed a motion with the BIA

seeking reconsideration by the BIA of its order of August 3,

2004. Finding the request for reopening untimely, the BIA denied

the September 3 motion on November 24, 2004.    On December 7,

2004, Kanno filed a petition for review in this court of the

BIA’s order of November 24, 2004.    Her petition for review by

this court is timely only as to the BIA’s order of November 24,

2004.

     We have carefully reviewed the briefs and the specific

orders of the BIA and dismiss our review of the August 3, 2004

BIA order for lack of jurisdiction.    As to the November 24, 2004

order of the BIA, we find that the BIA did not abuse its

discretion in such order and accordingly, we affirm the November

24, 2004 order.

     DISMISSED IN PART AND AFFIRMED IN PART.